Citation Nr: 0734710	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-10 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to October 18, 2006.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) from October 18, 2006, 
forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1972.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Wichita, Kansas, 
subsequently transferred to and adjudicated by the Appeals 
Management Center (AMC) for the Department of Veterans 
Affairs in Washington, D.C.

This case was remanded by the Board, in February 2006, for 
the purpose of further development.  Upon readjudication, the 
AMC granted an increased rating of 50 percent disabling 
effective October 18, 2006.  As a result, the Board has 
bifurcated the veteran's appeal, as per the January 2007 AMC 
rating decision.

The issue of entitlement to a total disability evaluation 
based on individual unemployability has been raised by the 
veteran.  The Board refers these issues to the RO for 
additional development.


FINDINGS OF FACT

1.  For the period prior to October 18, 2006, the veteran's 
PTSD did cause occupational and social impairment with 
reduced reliability and productivity.  

2.  The symptoms of the veteran's PTSD do not result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression, spatial 
disorientation, a neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and an inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  For the period from July 2, 2002 through October 18, 
2006, the criteria for a 50 percent disability rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2007).

2.  For the period prior to and from October 18, 2006, 
forward, the criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that this notice 
must be provided to a claimant prior to an initial, 
unfavorable decision on a claim for VA benefits by any VA 
regional office (RO).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) [Pelegrini II].  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c).  

In the present case, the issue on appeal arises from a claim 
for PTSD.  The Board notes that the veteran's claim was 
received in July 2002.  In September 2002, prior to its 
adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
The claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  Specifically, the VCAA notification instructed the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini II.  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the September 2002 notice comports with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 
17, 2007) [Mayfield III].  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See 
Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 
1328, 1333-34).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  

To that end, the initial VCAA letter in this case did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date should the claim for 
service connection be granted.  In a February 2003 rating 
decision, the RO granted service connection for PTSD, and the 
issue on appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.

However, even though the initial VCAA letter did not include 
adequate notice of what was needed to establish a disability 
rating and effective date, the Board finds no prejudice to 
the claimant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  In this regard, the Board observes that the VCAA 
notice was properly tailored to the application for the 
original request for service-connected benefits.  Moreover, 
the Board notes that, following the February 2006 Board 
remand, an updated VCAA notification was mailed in March 
2006.

As stated, the RO awarded service connection for PTSD in a 
February 2003 rating decision and later assigned an initial 
50 percent disability rating effective October 18, 2006 (date 
of claim).  Therefore, the original VCAA letter served its 
purposes in that it provided section 5103(a) notice of the 
claimant; and its application is no longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's October 2003  notice of disagreement (NOD), 
the claimant took issue with the initial 30 percent 
disability rating (increased to 50 percent via a January 2007 
rating decision) and is presumed to be seeking the maximum 
benefits available under the law.  Dingess; see also AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a 
January 2004 SOC which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough, the examinations in this 
case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (2006) (finding that the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the claimant, the Court found that the evidence 
established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and found that the error was harmless, as the Board has done 
in this case).  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Evidence and Background

As noted above, the veteran filed an original claim for PTSD 
in July 2002.  A VA outpatient report from April 2002 
chronicled the veteran's Vietnam combat history and offered a 
diagnosis of "chronic PTSD."  The report stated that the 
veteran had several PTSD symptoms, including nightmares of 
Vietnam "almost every night," intrusive memories during the 
day, guilt over wartime actions, avoidance of war stimuli, 
hyperarousal, sleep disturbance, and concentration 
difficulty.  Although the veteran reported attending 
Alcoholics Anonymous (AA) meetings "off and on," he 
reported that he last drank alcohol 10 to 12 years prior.  He 
reported that he avoided crowds and Special Forces reunions.  

The veteran denied outbursts of anger.  He denied suicidal or 
homicidal ideation at the time, but "passive ideation" was 
noted in the past.  The veteran presented as casually-dressed 
with coherent and goal-directed speech.  His mood was 
"mildly depressed."

At that time, the veteran was on his second marriage, and he 
had been married to the same woman for 10 years.  His 
previous marriage lasted 20 years.  A VA report from June 
2002 noted that the veteran had problems "showing or 
expressing loving feelings."  

A July 2002 VA outpatient report confirmed the diagnosis of 
PTSD.  According to the examiner, "PTSD symptom severity is 
likely to vacillate with fluctuations in the severity of 
psychosocial stressors, particularly those evoking feelings 
of helplessness and hopelessness.  Symptoms will also tend to 
vary with anniversary reactions, exposure to internal or 
external trigger stimuli, and changes in physical health."  

The veteran was afforded a VA psychological examination in 
October 2002.  At that time, he presented as "neatly 
groomed, alert, calm, responding to questions in a logical 
manner, revealing no impairment in thought process or 
communications."  The veteran reported that he had not 
experienced delusions, hallucinations, or suicidal or 
homicidal ideation.  He was oriented to person, place, and 
time.  His short-term and long-term memory was intact.  The 
examiner noted a lack of obsessive and/or ritualistic 
behavior.  The veteran also denied panic attacks and 
depression.  

His symptoms were generally unchanged from previous reports, 
with nightmares and sleep problems drawing the most attention 
during the interview.  He also reported an "irritable 
mood."  

Following his period of active duty, the veteran held the 
same job for 15 years.  The examiner stated that the veteran 
"elected to take an early out in 1995 when he was working 
for the Girl Scouts Organization."  

Ultimately, the examiner assigned a Global Assessment of 
Functioning (GAF) score of 70, "indicating mild to moderate 
distress and dysfunction, with flashbacks, dreams, 
nightmares, with resulting social and interpersonal 
isolation."  The examiner described the veteran's symptoms 
as "of chronic duration and moderately severe in 
intensity."

The veteran's claim for service connection was granted via a 
February 2003 rating decision.  The veteran was assigned a 
disability rating of 30 percent, effective July 2, 2002.

A notice of disagreement (NOD) was filed in October 2003.  
The veteran provided a statement, in which he asserted that 
he did not retire from his former job.  Rather, per the 
veteran, he was fired "for not coming to work for three 
months."  He maintained that he valued his job, but was 
"unable to force myself to go into work, or even to talk to 
them on the phone about it."  The veteran maintained that, 
"This is clear evidence of 'impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.'"

The veteran also submitted a statement from his spouse.   In 
that statement, she noted that the veteran "became lethargic 
and was unable to leave the house."  She also reported that 
"he spends most of his time in the family home but not with 
the family."  She reiterated that the veteran "has no 
social contacts with non-relatives with the exception of a 
friend who is an author.  He meets with her once or twice a 
year."

A January 2004 SOC continued the veteran's 30 percent 
disability rating.  The veteran submitted an appeal in March 
2004.  A SSOC, issued later that month, confirmed the 
veteran's rating.  In a Statement of Accredited 
Representative, submitted in June 2004, the veteran's 
representative stated that the veteran's emotions "have 
become more unpredictable displaying explosive and aggressive 
behavior."  "Increased depression" was also noted.

In a February 2006 Board decision, the issue of increased 
rating for PTSD was remanded for further development.  
Specifically, the Board member requested that all of the 
veteran's treatment records be obtained, if not currently 
available, and a new VA examination was ordered.

In October 2006, the veteran appeared for a second VA 
examination.  At that time, "He showed no impairment of 
thought processes or communication.  He denies delusions and 
hallucinations.  He made good eye contact in the session and 
interviewed very well.  He has a good sense of humor and is 
obviously quite intelligent."  He was oriented to person, 
place, and time.  He denied suicidal or homicidal ideation.  
He was "easily able to maintain his personal hygiene."  The 
veteran reported problems with his short-term memory, but 
asserted that his long-term memory was "fine."  Obsessive 
thoughts and ritualistic and/or compulsive behavior were 
denied.  "His speech was logical and goal-directed, and the 
rate and flow were normal."  He denied having panic attacks.

The examiner noted that the veteran "appears to be fairly 
stable."  The veteran was taking trazodone, and the examiner 
noted that, "He finds that he does feel much better since he 
is taking the trazodone, as it allows him to sleep eight or 
nine hours a night, usually waking up only once to go to the 
toilet."  He denied having any legal problems.  The examiner 
also noted that the veteran remained unemployed.  The report 
stated that the veteran spent "a great deal of time" with 
his 8-year-old son.  

The report also pointed out that, "He and his wife socialize 
a great deal with her family."  However, the veteran 
reported having "little energy for leisure activities."  He 
denied substance abuse problems, and stated that he had been 
sober for 15 years.  

Based on psychological testing, the examiner concluded that 
"his level of anxiety appears to be normal, as does his 
overall level of hopefulness."  The veteran exhibited 
"minimal symptoms of depression."  "Thus, psychometric 
testing basically indicates a mild level of PTSD."  
Ultimately, the examiner assigned a GAF score of 50, noting 
that "the patient has serious symptoms, which prevent him 
from being able to work and make socializing quite difficult 
for him."  The examiner noted "little change" since the 
last VA examination, and he stated that the veteran's sleep 
difficulties had improved.  The examiner noted, "The PTSD 
has affected his employment.  He resents authority figures, 
does not socialize with people other than his family, can be 
easily startled particularly when he is tired, and finds it 
difficult to concentrate."  According to the examiner, it 
was unlikely that the veteran's symptoms would improve.

In a January 2007 rating decision, which was upheld by a 
February 2007 SOC, the veteran's disability rating for PTSD 
was increased from 30 percent to 50 percent for the period 
from October 18, 2006.  In April 2007, the veteran was 
provided an additional 60 days to provide any further 
information relating to his appeal.  In a May 2007 report of 
contact, it was noted that the veteran did not have further 
comment, and asked that his case be forwarded to the Board 
for review.

Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
From July 2, 2002 through October 18, 2006, the veteran was 
rated at 30 percent for PTSD.  Under Diagnostic Code 9411, 
which in turn refers to the general schedule for psychiatric 
disability, a 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Since October 18, 2006, the veteran's PTSD is rated as 50 
percent disabling.  Under this schedule, a 50 percent rating 
is provided for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

On review of the record, the Board finds that a 50 percent 
rating was warranted for the period from July 2, 2002 through 
October 18, 2006 because the veteran's PTSD was productive of 
occupational and social impairment with reduced reliability 
and productivity.  Although the October 2002 VA examination 
stated that the veteran "elected to take an early out" from 
the Girl Scouts organization, lay evidence submitted from the 
veteran and his spouse refute that presumption.  According to 
the veteran's spouse, "they were forced to terminate him 
because he refused to give a reason for his absence."  That 
assertion was echoed in the veteran's October 2003 statement.  
Moreover, the report of the October 2002 examination 
described the veteran's PTSD symptoms as being "moderately 
severe."  In this regard, the Board also notes that the 
October 2006 VA examination report describes the veteran as 
having severe symptoms that prevented him from working, and 
the veteran's overall level of functioning had not changed 
since the last VA examination.  This finding tends to suggest 
a consistent level of symptomatology since the veteran's date 
of claim.  Therefore, providing the veteran the benefit of 
the doubt, the Board finds that occupational and social 
impairment, with reduced reliability and productivity, was 
established for the period from July 2, 2002 through October 
18, 2006.

However, the veteran's PTSD was not indicative of 
occupational and social impairment, with deficiencies in most 
areas, for either period prior to or from October 18, 2006.  
The Board acknowledges that occupational and social 
impairment, with reduced reliability and productivity exists 
to some extent, resulting in the veteran's exit from his 
long-time employer, and that the October 2006 VA examination 
describes him as being unable to work due to his PTSD 
symptoms.  However, occupational and social impairment, with 
deficiencies in most areas, is not evident following a 
thorough review of the veteran's claims file.  Quite simply, 
there is no evidence that the veteran experiences symptoms of 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant, near-continuous panic or depression, impaired 
impulse control, spatial disorientation, a neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), or inability to establish and maintain effective 
relationships.

In every instance, the veteran's examiners have noted 
logical, goal-directed thought processes.  As noted above, 
during his October 2002 VA examination, he presented as 
"neatly groomed, alert, calm, responding to questions in a 
logical manner, revealing no impairment in thought process or 
communications."  The veteran reported that he had not 
experienced delusions, hallucinations, or suicidal or 
homicidal ideation.  He was oriented to person, place, and 
time.  His short-term and long-term memory was intact.  The 
examiner noted a lack of obsessive and/or ritualistic 
behavior.  The veteran also denied panic attacks and 
depression.  A GAF of 70 was assigned, indicating "mild to 
moderate distress."


In October 2006, the veteran's speech was normal, he 
maintained good eye contact, and he displayed a sense of 
humor.  At times, the veteran's mood was described as 
"mildly depressed," but significant mood impairment was not 
noted.  The veteran denied current suicidal or homicidal 
ideation during each examination.  The veteran also denied 
delusions, hallucinations, and panic attacks.  Obsessional 
rituals were denied.  The veteran was oriented to person, 
place, and time during each session.  Each VA report noted 
that the veteran maintained adequate personal hygiene.  
During his October 2006 VA examination, the examiner noted 
that the veteran "appears to be fairly stable."  

There is no evidence within the veteran's record to 
demonstrate a specific instance of impaired impulse control.  
At the time of his most recent VA examination, the veteran 
denied any legal problems.  Further, the veteran is not a 
substance abuser and had not had a drink of alcohol in 15 
years.

The Board acknowledges that the veteran exhibits occupational 
and social dysfunction.  However, this dysfunction does not 
warrant a 70 percent disability rating.  The veteran has 
shown the ability to maintain effective family relationships.  
At the time of his last examination, he had been married to 
the same woman for approximately 14 years.  Prior to that, 
the veteran was in a marriage of 20 years.  It was also noted 
that the veteran spent "a great deal of time" with his son.  
While the veteran noted social isolation in each treatment 
report, "difficulty in establishing and maintaining 
effective work and social relationships" was already 
contemplated within his present disability rating.

The Board again acknowledges that the veteran was described 
as having "serious symptoms, which prevent him from being 
able to work and make socializing quite difficult for him."  
While significant occupational impairment is certainly an 
important criterion when contemplating a 70 percent 
disability rating, the veteran's high level of speech, 
thought, hygiene, and orientation factor against the 
assignment of a higher rating.  Further, the absence of 
suicidal or homicidal ideation, delusions, hallucinations, or 
panic attacks substantiates the veteran's current disability 
rating.  While the Board notes that the veteran has an 
informal, pending claim for TDIU that has been referred back 
to his RO, the criteria for a 70 percent rating for PTSD are 
not met, as the veteran's PTSD was not productive of 
occupational and social impairment, with deficiencies in most 
areas.  

It is also noted that the veteran's GAF score of 50, recorded 
following his October 2006 VA examination, is indicative of 
"serious symptoms."  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered, but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.  
Therefore, although the veteran does exhibit serious 
symptomatology that has resulted in significant occupational 
and social impairment, the veteran's overall mental health 
evaluation does not warrant a higher rating.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD.  


ORDER

A rating in excess of 30 percent for PTSD, but not to exceed 
50 percent, for the period from July 2, 2002 through October 
18, 2006,  is granted.

A rating in excess of 50 percent for PTSD, for the period 
from October 18, 2006,  is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


